Citation Nr: 1107535	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
disorder, to include a cerebrovascular accident with 
encephalomacia and left hemiparesis due to a left aneurysm.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) to July 22, 2010.  

3.  Entitlement to a rating in excess of 70 percent for PTSD from 
July 22, 2010.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2009 decision, the Board denied the Veteran's claim for 
service connection for a cerebrovascular disease, to include a 
cerebrovascular accident with encephalomacia and left hemiparesis 
due to a left aneurysm.  The Board also remanded the Veteran's 
claim for an initial rating in excess of 30 percent for service-
connected PTSD.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2010, the Court issued a Memorandum Decision that 
vacated and remanded the Board's December May 2009 decision as it 
relates to the issue of service connection for a cerebrovascular 
disease, to include a cerebrovascular accident with 
encephalomacia and left hemiparesis due to a left aneurysm.  The 
Board notes that both the service connection and initial rating 
claims have been returned to it for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue(s) of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was engaged in combat with the enemy during 
service.

2  The record shows that the Veteran sustained a cerebrovascular 
accident in 1951, with an onset of symptoms beginning no less 
than three years after he left service (1949).

3.  The record shows that a cerebrovascular disorder, to include 
a cerebrovascular accident with encephalomacia and left 
hemiparesis due to a left aneurysm, was not manifested during 
service or for years thereafter.

4.  To July 22, 2010, the Veteran's PTSD was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as insomnia, 
nightmares, irritability, tearfulness, anhedonia, fatigability, 
flashbacks, some problems with memory, restlessness, anxiety, 
depressed mood, and an exaggerated startle response.  

5.  From July 22, 2010 the Veteran's PTSD was manifested by no 
more than occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as hypervigilance, 
exaggerated startle response, sense of a foreshortened future, 
flashbacks, nightmares, isolation, irritability, depression, 
tearfulness, diminished concentration and mildly destructive 
outbursts or anger.  


CONCLUSIONS OF LAW

1.  A cerebrovascular disorder, to include cerebrovascular 
accident with encephalomacia and left hemiparesis due to a left 
aneurysm, was not incurred or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for an initial rating in excess of 50 percent 
for PTSD to July 22, 2010 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for a rating in excess of 70 percent from July 
22, 2010 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, if a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. at 253.

In the alternative, service connection may be established by a 
continuity of symptomatology [note: not necessarily continuity of 
treatment] between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
Lay evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  Rhodes 
v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A layperson is 
competent to testify about the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1, 4.10.  

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of 
the evidence pertaining to the level of disability from the 
period one year before the claim was filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 
Vet. App. 119, 126 (1999)).  As the factual findings in this case 
do show distinct periods where the Veteran's disability exhibited 
symptoms that would warrant different ratings, staged ratings are 
warranted.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversational normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.


Service connection for a cerebrovascular disorder, to include a 
cerebrovascular accident with encephalomacia and left hemiparesis 
due to a left aneurysm

Recitation of Evidence

The service treatment records, including the separation 
examination report, contained no complaint, finding or diagnosis 
of a cerebrovascular or neurologic disorder.  The VA clinical 
records show that the Veteran was hospitalized in October 1951 
with left hemiparesis of 32 hours in duration, indicating an 
onset of two years prior to admission.  Upon discharge in January 
1952, the diagnosis was of a cerebral vascular accident with 
resulting encephalomalacia.

VA clinical records dated in 1958 referred by history to a 1951 
left cerebral vascular accident and indicate the etiology was 
probable thrombosis with encephaloangalasia of the right basal 
ganglion, thalamus and hypothalamus and left hemiparesis.  
Additional VA outpatient records dated from October 2001 to March 
2005 also referred by history that the Veteran had a blood clot 
(aneurysm) in his 20's with residual left hemiparesis.  The 
impression included mild to moderate left hemiparesis residual 
from aneurysm.  

The Veteran's service personnel records are associated with 
claims file.  That information confirms that the Veteran served 
aboard the U.S.S. LST 627, which participated in the invasion of 
Luzon, Philippine Islands, at Linguayen Gulf, in January 1945 
entering in the area at Surgao Strait and remaining until 
February 1945; and which participated in the invasion of Okinawa 
Gunto in April 1945, with the vessel being attacked by an enemy 
plane that was shot down.  

In a February 2005 statement from the Veteran, he stated that he 
had sustained head injuries on three occasions during service, 
noting that : (1) he had been severely clubbed in the head by 
military police who were called to address a disturbance during 
his shore leave in Shanghai; (2) while climbing, he was blown off 
a ladder landing on his head on the deck below during his service 
aboard ship during the battle of Okinawa; and (3) while 
performing his duties along the gangway, a cruiser fired a salvo 
from the opposite side of the ship, causing a concussion that 
knocked him unconscious off the gangway and into the water.  From 
these alleged head injuries, the Veteran maintains that he 
suffered an aneurysm at age 19 that led to his stroke with left 
side paralysis.

Analysis

With respect to Hickson element (1), VA treatment records show a 
diagnosis of a cerebrovascular accident with encephalomacia and 
left hemiparesis due to a left aneurysm.  Therefore, Hickson 
element (1) has been satisfied.

The second Hickson requirement is evidence of an in-service 
incurrence or aggravation of a disease or injury.  If an injury 
or disease is alleged to have been incurred in or aggravated by 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence or other evidence, if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even if there is no official record of the 
incident.  38 U.S.C.A. § 3.304(d).  "Satisfactory lay or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996).  This section considerably lightens the burden of a combat 
veteran who seeks benefits for disease or injury which he alleges 
were incurred in combat service.  Id.

Based on a review of the record, the Board notes that the 
Veteran's service personnel records contain confirming evidence 
that the Veteran served aboard the U.S.S. LST 627 at time it 
participated in the invasion of Luzon, Philippine Islands, at 
Linguayen Gulf, in January 1945 entering in the area at Surgao 
Strait and remaining until February 1945; and at the time it 
participated in the invasion of Okinawa Gunto in April 1945, with 
the vessel being attacked by an enemy plane that was shot down.  
As such, the Board accepts this evidence as proof of the 
Veteran's combat status.  Consequently, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are for 
application in this case.

Here, the Veteran asserts that he suffered a cerebrovascular 
accident with left hemiparesis due to a left cerebral aneurysm 
and encephalomacia as a result of service.  Specifically, the 
Veteran maintains that on at least two separate occasions he 
incurred head injuries during combat with the enemy, and as a 
result thereof he developed an aneurysm that led to a stroke 
which paralyzed his left side.  The Board notes that the 
Veteran's service treatment records do not reflect that the 
Veteran incurred a head injury during combat.  However, the 
service personnel records verify the Veteran's presence in areas 
of documented combat from January 1945 to April 1945, and the 
Veteran's statements relate that he incurred head injuries during 
combat situations at that same time.  Therefore, the Veteran's 
lay statements describing the two head injuries sustained during 
combat are sufficient evidence of an in-service injury, and 
Hickson element (2) is satisfied.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d)

The third and final Hickson requirement is a nexus between the 
Veteran's cerebrovascular disorder and his in-service head 
injuries.  While the Veteran's satisfactory, credible lay 
evidence may support a finding that he injured his head during 
combat, 38 U.S.C.A. §1154(b); Collette v. Brown, supra; and while 
the record may also indicate that he sustained a lacerated wound 
(which he purports to be a cut below the left eye) in service, a 
chronic cerebrovascular disorder is not shown to be the result 
thereof.  

The only evidence linking the Veteran's cerebrovascular disorder 
to his active service is his own lay contentions.  The Veteran 
contends in multiple submissions during the claims process that 
he suffered dizziness, headaches and episodes of losing 
consciousness that began after injuring his head in service and 
continued until his stroke and paralysis.  The Veteran also 
contends that he complained of this multiple times in service but 
was informed that this was seasickness.  In addition, the Veteran 
contends that when he was hospitalized in 1951 and stated that he 
had no head injuries in service, he could not remember anything, 
including his mother's name.  Therefore, he has no memory of what 
he told the examiner that at the time.  

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to describe certain symptoms he 
believes are associated with his cerebrovascular disorder, he is 
not competent to provide testimony regarding the etiology of his 
cerebrovascular disorder.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of the Veteran's cerebrovascular disorder is not a 
simple identification that a layperson is competent to make.  
There is no indication that the Veteran has the requisite medical 
training or expertise to opine as to the etiology of this 
disability.  Therefore, given the medical expertise necessary in 
making such an opinion as to etiology and the assignment of 
symptoms to a particular diagnosis, this Veteran's statements 
regarding etiology of his cerebrovascular disorder do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.

Further, although the Veteran is competent to report matters 
which a layperson may perceive (such as various symptoms suffered 
like dizziness, headaches, and episodes of losing consciousness), 
the Board must also make a determination as to whether his 
account of cerebrovascular disorder symptoms is credible when 
evaluated in light of the totality of the record.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.")  

The Board observes that there is post-service evidence of record 
which indicates that the initial onset of the Veteran's current 
disability was several years after service.  According to VA 
hospital records from October 1951, the Veteran was admitted for 
left hemiparesis lasting 32 hours.  In a November 1951 Interim 
Summary, the VA doctor noted that the Veteran described a history 
of symptoms beginning in 1949, three years after he left service.  
In December 1951, the Veteran was diagnosed with "cerebral 
vascular accident, causing encephalmolacia in the region of the 
right internal capsule and basal ganglia."  The final diagnosis 
offered in the January 1952 VA hospital report was "cerebral 
vascular accident, probably on the thrombotic base with resultant 
encephalmolacia in the region of the right basal ganglia, 
thalamus, and hypothalamus, as well as the internal capsule, 
treated, improved."  As such, the earliest medical evidence of a 
cerebrovascular disorder, with residuals neurologic impairment, 
is contained in the reports of VA hospitalization in October 
1951, and no clinical data have been received showing 
symptomatology during the interim between service and the initial 
indication of a cerebrovascular problem after service.

On the contrary, the record supports a finding that any head 
injury suffered as a result of combat or any other incident 
appears to have resolved prior to the Veteran's separation from 
service.  As noted above, the record evidence does not show 
medical treatment for a cerebrovascular problem until October 
1951, five years after the Veteran left service.  According to 
the history he provided, the Veteran suffered a "sudden twisting 
of his left arm upwards and backwards with pain of high 
intensity" while at work in 1949, still three years after he 
left service, which left him unconscious.  The history provided 
at the time, when the Veteran was initially seeking treatment, 
did not make any mention of a combat-related head injury.  In 
fact, the November 1951 Interim Summary specifically notes that 
there was no history of head trauma associated with the current 
condition.  By contrast, the history provided did include 
reference to a brawl the Veteran was involved in during service, 
in 1945 according to other records, which he purports left a cut 
under his left eye.  Service treatment records reflect that the 
Veteran received treatment for an infected lacerated wound in 
1945; no further complaints were recorded, and there is no 
evidence of any follow-up treatment.  The subsequently dated 
service treatment records do not contain any reference to 
residual signs or symptoms of a head injury.  

It is significant that when asked to provide a medical history 
and specifically asked about recent head trauma that the Veteran 
would mention a incident where he was struck in the face, but 
would neglect to mention any of the combat-related incidents 
described above in which he fell hitting his head, particularly 
if the Veteran was still suffering from any symptoms associated 
with the injuries.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997)(observing that, while the Federal Rules of Evidence do not 
apply to cases before the Board, the rationale behind the hearsay 
exception under Rule 803(4) for lay statements made to physicians 
while seeking treatment can be considered; these statements are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  These 
treatment records are highly probative, as they were generated 
with the specific purpose of diagnosis and treatment, which 
enjoys a recognized high probative value in the law.  See Rucker.  
In addition, although the Veteran now claims he could not 
remember even his mother's name in 1951, he seemed to remember a 
number of details when reporting a history in 1951, including a 
brawl in service and the onset of his symptoms at work in 1949.  

It is also of particular significance that upon the separation 
examination conducted in May 1946, the Veteran's face, head, 
neck, and extremities were clinically evaluated as normal, as 
were his cardiovascular and nervous systems, and that no 
residuals of a head injury, including a cerebrovascular or 
neurologic disorder, attributable to any incident of service was 
found on the separation examination.  The separation examination 
report also contained no complaints or findings relating to 
dizziness, headaches or epsidodes of losing consciousness.  There 
are also no lay or buddy statements in the record to help verify 
the Veteran's continuity of symptomatology from service until 
1949.  

The first mention in the record of any residual symptoms from 
such head injuries is a VA treatment record from September 2004, 
more than fifty years after the Veteran's aneurysm and nearly 
sixty years after he left service.  It is also compelling that 
the Veteran did not make mention of the combat-related head 
injuries in conjunction with his original claim for service-
connected and non-service connected disability pensions in 1952.  
A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service, which 
resulted in any chronic or persistent disability.  Maxson v. 
Gober, 230 F.3d 1330, 1333.  No treatment records reflecting any 
kind of cerebrovascular disorder symptoms before 1951 are 
reflected in the claims file.  These cerebrovascular disorder 
symptoms as recorded in 1951 are attributed by the Veteran 
himself at the time to have begun at work in 1949, more than 
three years after discharge from service.  

Given the normal separation examination with no complaints of 
dizziness, headaches or losing of consciousness, no 
contemporaneous medical evidence, the Veteran's statement made in 
1951 attributing symptoms to having started at work in 1949, the 
Veteran's report of no history of head trauma made in 1951, and 
the length of time before the Veteran made mention of a combat-
related head injury as related to his cerebrovascular disorder 
(including filing an initial claim for service-connection and 
non-service connected disability pensions in 1952), the Board 
finds that the Veteran is simply not credible regarding his 
accounts of in-service onset and continuity of symptomatology 
since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)."  This is so because, 
the Veteran had previously given other medical history that did 
not mention his alleged accounts of in-service onset and 
continuity of symptomatology since service, which he now proffers 
many years after service and in connection with his current 
compensation claim.  See Madden v. Gober, 125 F3d 1477, 1481 
(Fed. Cir. 1997); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

While the Veteran has presented lay evidence indicating that his 
cerebrovascular problems developed in service, there is no 
probative lay or medical evidence showing that he actually 
suffered from any sign or symptom of a cerebrovascular disability 
prior to 1949, or that he currently has a cerebrovascular 
disorder as a result of any incident of service.  In fact, none 
of the medical evidence of record establishes that the Veteran 
complained of or was treated for any cerebrovascular symptoms or 
pathology while on active duty, or for years thereafter.  Indeed, 
the separation examination conducted in 1946 contained no such 
disability.  This Veteran's lay evidence for the specific 
disability as to medical causation is not competent evidence of a 
cerebrovascular disability relating to service, and therefore is 
of no probative value.  In addition, the Board has found the 
Veteran not credible as to his contentions of a history of 
symptoms since service, thereby abrogating any continuity of 
symptomatology.  In contrast, the absence of competent and 
credible evidence of the condition for at least three years after 
service is highly probative evidence against the claim, as it 
tends to show no continuity of symptomatology of a 
cerebrovascular disorder since service.  

For the Board to conclude that the Veteran's claimed 
cerebrovascular disorder is related to the Veteran's military 
service in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1992).  Therefore, the evidence of 
record does not support the claim for service connection for a 
cerebrovascular disorder.  Since the most probative evidence and 
the greater weight of the evidence indicate that the Veteran's 
cerebrovascular disorder was not incurred in service, the 
preponderance of the evidence is against the claim.  

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







Rating for PTSD  

Recitation of Evidence

The evidence of record shows that during a July 2005 VA 
examination, the Veteran reported that he felt frightened all the 
time, especially of noise and felt anxious, restless and easily 
startled.  The Veteran reported being afraid of closed spaces and 
frequently feeling sad on occasion.  He often finds himself 
crying and is sleep is very poor at night, interrupted with 
frequent nightmares. 

Upon mental status examination, the Veteran was alert, 
cooperative and had good eye contact; he was also neatly dressed.  
The Veteran's mood was anxious and affect was appropriate to mood 
and thoughts.  There did not appear to be any overt delusions or 
hallucination.  The Veteran denied suicidal or homicidal 
ideation.  Memory, insight and judgment were fair and he was 
oriented times three.  The examiner commented that the Veteran 
appeared to be severely impaired by symptoms of PTSD related to 
his exposure to combat.  These symptoms are currently exacerbated 
by retirement, losing his wife and living alone.  The examiner 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 40. 

A July 2010 VA examiner noted that the Veteran reported that he 
gets very frightened and startles when someone come in his home.  
He is scared of getting his head caught in something.  He often 
thinks about trauma from service.  The examiner noted that the 
Veteran has been retired since 1985 and worked as a draw bridge 
operator for thirty-five years.  The Veteran reported a few 
hobbies and stated that he does not remember much anymore.  In 
addition, the Veteran stated is energy level is much diminished, 
mainly due to his sleep difficulties.  The Veteran reported he 
has two children with whom he is close and has good relationships 
with his grandchildren, as well as friends with whom he 
associates.  He speaks with a female friend frequently and 
socializes with her weekly.  The Veteran lives by himself and 
spends much time by himself.  

Upon mental status examination, the examiner found the Veteran 
alert and oriented times three. The Veteran was casually dressed 
and well groomed.  Affect was quite tearful at times, but 
otherwise full ranging and reactive and mood congruity.  Demeanor 
was calm cooperative and earnest, but mood was a little bit 
upset.  Thinking was logical, organized and self-critical.  
Speech was within normal limits.  Impulse control appeared to be 
grossly intact.  The Veteran reported he frequently has arguments 
and is oftentimes obstinate and rather stubborn.  In his 
frustration, he sometimes throws and destroys things at home.  
The Veteran struggled with mental calculation and stated he has 
much difficulty with his memory, although scored well on testing.  
The examiner noted the Veteran's sleep difficulties, including 
nightmares and ruminations.  Hygiene was good.  The Veteran did 
described recurrent anxiety that appears to be situation 
specific, although denied having acute panic attacks.  The 
Veteran denied any suicidal ideation, although he acknowledged 
having thoughts of death as a possible relief for his struggles.  
The Veteran denied any homicidal ideation and denied auditory, 
visual, tactile and olfactory hallucinations.  The Veteran did 
not appear to be delusion or psychotic, according to the 
examiner.  

The examiner found that in response to the Veteran's intrusive  
distressing reminders, the Veteran has intense psychological 
discomfort, sadness, tearfulness, fear, remorse and grief over 
the death of others and physiological discomfort.  The Veteran 
has a diminished interest in previously enjoyed activities.  The 
Veteran has a sense of a foreshortened future.  The Veteran is 
irritable and prone to mildly destructive outbursts or anger and 
has diminished concentration, along with hypervigilance and an 
exaggerated startle response.  The examiner assigned the Veteran 
a GAF of 40.  The examiner noted that the Veteran's PTSD symptoms 
negatively affect him socially and believe they would affect him 
occupationally is he were still working.  The examiner noted that 
the degree to which he has difficulty sleeping leaves him quite 
fatigued during the day and therefore somewhat diminished in his 
ability to function optimally, which would certainly affect his 
ability to work well if he were currently employed.  The examiner 
found that PTSD signs and symptoms result in deficiency in most 
of the areas of work, school, family relations, judgment, 
thinking and mood.  

Analysis

A.  To July 22, 2010

A September 2010 rating decision increased the Veteran's PTSD 
rating to 50 percent from the date of service connection.  The 
Board concurs and finds that to July 22, 2010 the Veteran only 
meets the criteria for a 50 percent rating for the PTSD.

The list of seven symptoms in Diagnostic Code 9411 is intended to 
describe the total occupational and social impairment of a person 
with certain mental disorders. But it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21. 
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  The severity of the effects of a mental disorder 
determines the rating.  Id.  

Global Assessment of Functioning (GAF) scores are a scale rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed, avoids friends, neglects family, and is unable to 
work).  GAF scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly in appropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

While particular GAF scores are not contained in the VA schedule 
of ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
factors considered when determining an evaluation.  

The Board notes that the Veteran was assigned a GAF score of 40 
during his July 2005 VA evaluation.  The Board finds that this 
score is inconsistent with the subjective complaints of the 
Veteran and the impairment described by the examiner at the 
evaluation.  The Veteran did not display serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent shopping 
lifting, or any serious impairment in social, occupational or 
school functioning, such as no friends or unable to keep a job 
due to PTSD.  Those are examples of symptoms present for scores 
ranging from 41 to 50.  The Veteran certainly did not reflect 
behavior consistent with a GAF of 40, which is behavior caused by 
PTSD that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly in appropriately, 
suicidal preoccupation) or inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
The examiner did not find any of those symptoms present during 
the July 2005 examination.  The findings in the July 2005 
evaluation appears to show the Veteran displaying no more than 
moderate symptoms and certainly, nothing that would qualify as 
serious symptoms under the GAF regime as described above.  
Although the examiner described the Veteran as severely impaired, 
under the DSM-IV GAF score regime, the symptomatology as 
presented is no more than moderate.  Therefore, the Board assigns 
the GAF scores much less probative weight than the findings 
during the examination discussed above.  

The Board finds the evidence meets the criteria for a 50 percent 
rating for the Veteran's PTSD during this time period.  As shown 
above, the Veteran had symptoms of insomnia, nightmares, 
irritability, tearfulness, fatigability, flashbacks, some 
problems with memory, restlessness, anxiety, depressed mood, and 
an exaggerated startle response.  These symptoms indicate that 
the Veteran met the criteria for a 50 percent rating.

A higher rating of 70 percent is not warranted.  Although the 
Veteran has a GAF score as low as 40, the Board has already found 
this less probative than his actual symptoms).  Significantly, 
the evidence of record does not indicate any evidence of 
depersonalization, preoccupations, obsessions, and suicidal or 
homicidal ideation.  Specifically, the July 2005 examiner 
reported that on mental status examination there was no evidence 
of a thought disorder, delusions, hallucinations, and suicidal or 
homicidal ideation.  Rather, the Veteran's symptoms as reported 
in the July 2005 evaluation are moderate, with no indications of 
symptoms like impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene or an inability to 
establish and maintain effective relationships.

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD does not more nearly approximate 
the criteria for a 70 percent evaluation than those for a 50 
percent evaluation since the grant of service connection to July 
22, 2010.  In summary, for the reasons and bases expressed above, 
the Board concludes that a rating in excess of 50 percent is not 
warranted for PTSD.

B.  From July 22, 2010

The September 2010 rating decision granted a 70 percent rating 
from July 22, 2010.  The Board concurs and finds that that the 
evidence from July 22, 2010 only meets the criteria for a 70 
percent rating for the Veteran's PTSD.  As shown above, the 
Veteran had symptoms of hypervigilance, exaggerated startle 
response, sense of a foreshortened future, flashbacks, 
nightmares, isolation, irritability, depression, tearfulness, 
diminished concentration and mildly destructive outbursts or 
anger, due to PTSD.  These symptoms indicate that the Veteran 
meets the criteria for a 70 percent rating. 

The Board notes that the Veteran was assigned a GAF score of 40 
during his July 2010 VA evaluation.  The Board finds that this 
score is inconsistent with the subjective complaints of the 
Veteran and the impairment described by the examiner at the 
evaluation.  The Veteran certainly did not reflect behavior 
consistent with a GAF of 40, which is behavior caused by PTSD 
that is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly in appropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  The 
examiner did not find any of those symptoms present during the 
July 2010 examination.  The findings in the July 2010 evaluation 
appears to show the Veteran displaying no more than moderate to 
moderately serious symptoms and certainly, nothing that would 
qualify as serious symptoms under the GAF regime as described 
above.  Therefore, the Board assigns the GAF scores much less 
probative weight than the findings during examinations and 
treatment discussed above.  

Given the Veteran's contentions, and his symptoms, the record 
more nearly approximates occupational and social impairment, with 
deficiencies in most areas than occupational and social 
impairment with reduced reliability and productivity contemplated 
in a 50 percent disability rating.  See 38 C.F.R. § 4.7 (when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating).  Therefore, the Board finds that the Veteran's PTSD 
symptoms most approximately meet the criteria for a 70 percent 
rating.

The Veteran's symptoms do not meet the criteria for a 100 percent 
rating for PTSD.  The greater weight of the evidence indicates 
that the Veteran's PTSD does not result in total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Therefore, the Veteran does not meet the criteria for a 100 
percent rating.  

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD does not more nearly approximate 
the criteria for a 100 percent evaluation than those for a 70 
percent evaluation.  The Board finds that since July 22, 2010, 
the Veteran has met the criteria for a 70 percent rating and no 
higher.  See Fenderson, supra.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD.  
The evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's PTSD disability is specifically 
contemplated under the applicable mental disorders rating 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence does not support the 
proposition that the Veteran's service-connected disability 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The elements of proper notice include informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claims by 
letters in June 2005 and December 2005.  A March 2006 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records.  VA treatment 
records have been associated with the claims file.  The record 
also contains private treatment records.  The Veteran was 
provided VA examinations for his currently service-connected 
PTSD.  Statements of the Veteran and his representatives have 
been associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
the appeal.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service- connected disability.  
This requirement could be satisfied by competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

In this case, the evidence shows although the evidence meets the 
criteria of 38 C.F.R. § 3.159(c)(4) (A) and (B), it does not meet 
the criteria for (C).  There is no credible and competent 
evidence that indicates the disability may be associated to any 
established event, injury, or disease in service, including a 
lack of continuity of symptomatology since service.  The Board, 
therefore, concludes that the elements of 38 C.F.R. § 3.159(c)(4) 
are not met and examination is not required in this instance for 
the service connection issue.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a cerebrovascular disease, to include 
cerebrovascular accident with encephalomacia and left hemiparesis 
due to a left aneurysm, is denied.

An initial rating in excess of 50 percent for PTSD to July 22, 
2010 is denied.  

A rating in excess of 70 percent for PTSD from July 22, 2010 is 
denied.  


REMAND

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for a total disability rating based upon 
unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

In this case, the Veteran has made clear he is seeking the 
highest possible rating for his PTSD, is now at 70 percent for 
one disability (PTSD), which meets the provisions of 38 C.F.R. 
§ 4.16(a) and there are indications in the record that he may be 
only capable of marginal employment (the July 2010 VA examiner 
noted that degree to which the Veteran has difficulty sleeping 
leaves him quite fatigued during the day and diminished in his 
ability to function optimally, which would impact on his ability 
to work well if he were currently employed).  The Board notes 
that while the Veteran is currently retired, he worked as a draw 
bridge operator, which would seem to require a high degree of 
alertness.  This in and of itself may indicate that the Veteran's 
PTSD would inhibit any substantial gainful employment.

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal.  However, the Veteran has received no notification of the 
evidence needed to substantiate this claim as it relates to his 
PTSD, nor has it been adjudicated by the RO to date.  Such action 
will be needed on remand.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  There are 
indications in the record that the Veteran may be only capable of 
marginal employment.  As such, there is an open question as to 
whether the Veteran's service-connected disability alone prevents 
him from performing work that would produce sufficient income to 
be other than marginal.  

A VA examiner should generally address the extent of functional 
and industrial impairment due to the Veteran's service-connected 
PTSD.  See Gary v. Brown, 7 Vet. App. 229 (1994).  For this 
reason, the Board finds that additional information is required 
to determine the degree of industrial impairment resulting from 
the Veteran's service-connected PTSD, as differentiated from any 
other nonservice-connected disorders.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU issue as related to his PTSD 
claim.  This letter must inform the Veteran 
about the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and the 
type of evidence that is expected to be 
furnished by the Veteran.  The Veteran should 
also be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Refer the claims folder, which should 
include a copy of this remand order, to the 
VA examiner who conducted the July 2010 
compensation and pension examination, if 
he/she is available (if he/she is not, then 
to another VA examiner who is qualified to 
address the issue on appeal).  Ask the 
examiner to consider the entire record, and 
provide an addendum to the July 2010 
examination report.  The examiner is asked to 
determine the effect of the Veteran's 
service-connected PTSD on his employability.  
The examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service-
connected disability.  The relevant evidence 
in the claims file should be made available 
to and thoroughly reviewed by the examiner.  

Based on the previous examination findings 
and other evidence contained in the claims 
file, the examiner should offer an opinion 
as to whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-connected 
PTSD.  The examiner should take into 
consideration the Veteran's education, skills 
and employment history in such an analysis.  
The report of examination should include a 
complete rationale for all opinions 
expressed.  

If the VA examiner who conducted the July 
2010 examination is NOT available to conduct 
the review directed herein and the matter is 
referred to another VA examiner, first 
inquire of that examiner whether he or she 
requires a physical examination of the 
Veteran to provide the requested opinion.  

If so, schedule the Veteran for such 
examination and claims file review to 
facilitate the examiner's written response to 
the inquiry above.  The examiner should 
conduct appropriate diagnostic testing as is 
deemed warranted.  Inform the Veteran that if 
he refuses to appear for an examination, his 
claim will be decided without the benefit of 
potentially favorable evidence. 

3.  Then, after the completion of any 
additional development deemed necessary, the 
Veteran's claim of entitlement to TDIU should 
be adjudicated.  If the determination of the 
remains less than fully favorable to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.  
Then afford the Veteran and his 
representative the requisite opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


